United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-2100
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                          v.

                                  Johnny T. Taylor

                                     Defendant - Appellant
                                   ____________

                     Appeal from United States District Court
                    for the Western District of Missouri - Joplin
                                  ____________

                           Submitted: February 18, 2022
                               Filed: June 7, 2022
                                 [Unpublished]
                                 ____________

Before SMITH, Chief Judge, BENTON and KELLY, Circuit Judges.
                              ____________

PER CURIAM.

       Johnny Thomas Taylor pled guilty to conspiracy to distribute 50 grams or
more of methamphetamine in violation of 21 U.S.C §§ 841(a)(1), (b)(1)(A), and 846.
In his plea agreement, Taylor reserved the right to appeal the denial of his motion to
suppress. The district court1 sentenced him to 228 months in prison. He appeals the
denial of his motion to suppress. Having jurisdiction under 28 U.S.C. § 1291, this
court affirms.

      On May 6, 2017, Ozark Drug Enforcement Detective Travis Spencer received
information about a suspicious package sent from Phoenix, Arizona to Seneca,
Missouri by United Parcel Service. It was addressed to Sherry Conant. A judge-
authorized search revealed that the package had about one pound of meth. A judge
then authorized a search of the Seneca address.

       Two days later, the package was delivered. Detective Spencer and other
officers executed the search. They found the package in the southwest bedroom of
the residence. J.M.—the occupant of the residence—agreed to cooperate. He told
Detective Spencer that two days earlier, his sister, Jennifer Conant, and her
boyfriend “D” offered him $200 to receive the package at his address. J.M.
described D as a large black male driving a white van.

       At Detective Spencer’s direction, J.M. told his sister that the package had
arrived. She replied that she and D would be there shortly to pick it up. About 45
minutes later, a white Mercedes pulled into the driveway. J.M. said it was D driving
the same white vehicle as two days earlier, with his sister in the passenger seat. She
approached the front door with $100 in her hand. Detective Spencer opened the door
and detained her. Stepping outside, he immediately recognized D as Johnny Taylor,
the defendant. Taylor also had $100 in his hand. Waiving his Miranda rights, Taylor
answered questions, making incriminating statements.

       The district court denied Taylor’s motion to suppress, concluding the arresting
officers had probable cause to arrest him.

      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri, adopting the report and recommendation of the
Honorable David P. Rush, Chief Magistrate Judge for the Western District of
Missouri.
                                     -2-
       Taylor argues that at the time of the arrest, there was no probable cause that
he committed a criminal offense. Reviewing the denial of a motion to suppress, this
court reviews factual findings for clear error and legal conclusions de novo. United
States v. Newell, 596 F.3d 876, 879 (8th Cir. 2010). This court “will affirm the
denial of a suppression motion” unless “the decision is unsupported by the evidence,
based on an erroneous view of the law, or the Court is left with a firm conviction
that a mistake has been made.” United States v. Donnelly, 475 F.3d 946, 951 (8th
Cir. 2007).

        A warrantless arrest is unlawful if the arresting officer lacks probable cause.
See Veatch v. Bartels Lutheran Home, 627 F.3d 1254, 1257 (8th Cir. 2010).
“Probable cause exists when a police officer has reasonably trustworthy information
that is sufficient to lead a person of reasonable caution to believe that the suspect has
committed or is committing a crime.” Id. This depends on the totality of the
circumstances, not individual facts. See United States v. Brown, 49 F.3d 1346, 1349
(8th Cir. 1995).

      If law enforcement officers receive information about a suspect from a
“previously unknown informant,” this court must determine “whether the informant
was sufficiently trustworthy to support the officers’ belief that [the suspect] was
engaged in criminal activity.” United States v. Taylor, 106 F.3d 801, 803 (8th Cir.
1997). Assessing the informant’s trustworthiness, this court looks for “some
independent verification” that the information was reliable. Id. “This confirmation
can consist of verifying details that would not, standing alone, lead police to suspect
a crime.” Id.

       The facts here are like those in Taylor. In Taylor, the previously unknown
informant correctly identified the defendant’s address, phone number, vehicle, and
first name, in addition to correctly predicting that the defendant would arrive at a
specific location on a certain date. Id. These facts taken together were sufficient to
support a belief that the informant was credible, and to establish probable cause that
the defendant was a drug dealer. Id.
                                          -3-
       Similarly here, J.M., a previously unknown informant, correctly identified the
color and style of Taylor’s vehicle, what he looked like, and that he and Conant
would arrive with $200 to pay J.M. for receiving the package. Once J.M.’s
credibility was established, the officers could reasonably believe that he was correct
that the package of drugs was for Conant and Taylor, and that they arranged for it to
be sent to his residence.

       Taylor relies on United States v. Everroad, 704 F.2d 403 (8th Cir. 1983).
There, the district court found probable cause to arrest the defendant based on his
association with a known suspected criminal, his presence in that person’s vehicle,
and his proximity to a crime. Id. at 405-06. This court reversed the denial of the
motion to suppress, holding that while those facts might create a suspicion in an
officer’s mind, they do not establish probable cause for a warrantless arrest. Id.

      Unlike Everroad, Taylor was arrested based on more than association,
presence, or proximity. Taylor was arrested based on verified information from an
informant whom officers appropriately deemed credible.

       Taylor emphasizes that the police reports do not explicitly state he was
involved in discussions about the delivery of the package. But the district court
credited Detective Spencer’s testimony that Taylor was involved in the delivery
discussions. And a “credibility determination made by a district court after a hearing
on the merits of a motion to suppress is virtually unassailable on appeal.” United
States v. Nevatt, 960 F.3d 1015, 1020 (8th Cir. 2020).

       Taylor also asserts innocent explanations for the $100 in his hand when
arrested. While there may be innocent explanations, “[p]robable cause does not
require absolute certainty.” United States v. Muhammad, 604 F.3d 1022, 1028 (8th
Cir. 2010). It is enough if a person of reasonable caution believes that the defendant
has committed or is committing a crime. Id.; Veatch, 627 F.3d at 1257.



                                         -4-
      The arresting officers had probable cause to arrest Taylor. See United States
v. Parish, 606 F.3d 480, 486 (8th Cir. 2010) (“[I]nformation about [an] impending
drug transaction supplied by the confidential informant and corroborated by the
police, constituted probable cause.”). The district court properly denied the motion
to dismiss.

                                   *******

      The judgment is affirmed.
                      ______________________________




                                        -5-